Citation Nr: 1431426	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  On the Veteran's July 2011 VA Form 9, he requested a hearing before the Board; however, in a statement received in March 2014, he withdrew such request.

The Veteran had also initiated appeals of denials of service connection for posttraumatic stress disorder (PTSD), migraine headaches, and a lung disability.  A June 2011 rating decision granted service connection for PTSD, and the Veteran excluded the issues of service connection for migraine headaches and a lung disability on his July 2011 VA Form 9.  Consequently, those three matters are not before the Board.

The issues of service connection for a left eye disability (new claim) and service connection for a right knee disability (claim to reopen) have been raised by the record (in a March 2014 written statement from the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran's service treatment records (STRs) document that he was assessed with second degree flat feet at his November 1961 service enlistment examination; an accompanying treatment record dated that same day in November 1961 documents the defect as "Pes Planus 2°..NCD [not considered disabling]."  Thereafter, a December 1965 STR documents the Veteran's report of stubbing his toes while involved in sports; his foot was noted to be sore to walk on; examination showed no apparent broken bones, and he was diagnosed with a bruise of the right foot.  At his February 1966 service separation examination, no foot abnormalities were noted.

More than 44 years after his service discharge, at a July 2010 VA podiatry consultation, the Veteran complained of a bunion on his right foot.  Examination revealed mild erythema and bony prominence over the first metatarsophalangeal joint (MPJ) of the right foot, as well as decreased range of motion of the great toe to 20 degrees.  He was assessed with hallux abducto valgus/limitus of the right foot, with painful ambulation.  It was noted that the Veteran would get supports in the near future and that this should help.

There are no medical opinions currently of record which address a nexus between the Veteran's current right foot disability and the pertinent findings in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, any reports of ongoing VA treatment are constructively of record and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his right foot, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his right foot since July 2010.

2.  After the above development is completed, the AOJ should arrange for a foot examination of the Veteran to ascertain the nature and likely etiology of any current right foot disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right foot disability entity found.  If no right foot disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (to include the assessment of hallux abducto valgus/limitus of his right foot at a July 2010 VA podiatry consultation).

(b)  Please opine (as to each right foot disability entity diagnosed) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c)  As to any (and each) diagnosed right foot disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d)  If the response to (c) as to any disability is yes, please opine further whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by (did not increase in severity during) the Veteran's service.  Please identify any such evidence.

(e)  As to any disability entity of the right foot that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include his complaints noted and treated therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the issue on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

